Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                                      CASE NO.:
 JUSTIN FINEHOUT and
 KEVYN KIRKLAND,

                  Plaintiffs,
 vs.

 BDE FLORIDA, LLC,

                  Defendant.
                                                     /

            PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiffs,   JUSTIN   FINEHOUT      and   KEVYN       KIRKLAND        (collectively

 “Plaintiffs”), bring this action for unpaid overtime compensation, and other relief under the

 Fair Labor Standards Act, as amended, 29 U.S.C. §216(b) (the “FLSA”), and Florida Statute

 § 448.08, against BDE FLORIDA, LLC (“Defendant”) and allege as follows:


                                         PARTIES

 1.       Defendant BDE FLORIDA, LLC is a Delaware corporation that owns and operates

 approximately twenty-six (26) Taco Bell franchise locations.

 2.       Defendant conducts business at 3129 Christopher’s Watch Lane, Ruskin, Florida

 33570.

 3.       Plaintiff JUSTIN FINEHOUT was employed by Defendant and worked out of

 Defendant’s office located at 3129 Christopher’s Watch Lane, Ruskin, Florida 33570.

 4.       Plaintiff KEVYN KIRKLAND was employed by Defendant and worked out of

 Defendant’s office located at 3129 Christopher’s Watch Lane, Ruskin, Florida 33570.




                                              1
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 2 of 10 PageID 2




                           JURISDICTIONAL ALLEGATIONS

 5.     This court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §1331 and

 29 U.S.C. § 216(b), because this action involves a federal question under the FLSA.

 6.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

 28 U.S.C. § 1367(a), as this claim is related to Plaintiffs’ federal claims and arises from the

 same case or controversy as Plaintiffs’ FLSA claims.

 7.     This Court has original and personal jurisdiction over this action because Defendant

 engaged in business within the State of Florida, and the action complained of occurred in

 Florida.

 8.     Venue is proper in the Tampa Division of the Middle District of Florida pursuant to

 28 U.S.C. § 1391(b)(2) and the Local Rule for the United States District Court, Middle

 District of Florida 1.02(c) because the events giving rise to these claims occurred in this

 jurisdiction and Defendants conduct business in this jurisdiction.

 9.     Plaintiffs may prosecute their claims jointly pursuant to Fed. R. Civ. P. 20(a)(1),

 because their claims arise from the same transaction, occurrence, or series of transactions

 and occurrences, and common questions of law and fact will govern this action.


                                GENERAL ALLEGATIONS

 10.    This action is brought under the FLSA and Florida common law to recover from

 Defendant unpaid overtime compensation, unpaid wages, liquidated damages, and

 reasonable attorneys’ fees and costs.

 11.    At all material times relevant to this action, Defendant was an enterprise covered by

 the FLSA, as defined by 29 U.S.C. §§203(r) and 203(s).

 12.    Defendant owns and operates approximately twenty-six (26) Taco Bell franchise



                                               2
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 3 of 10 PageID 3




 locations. At all material times relevant to this action, Defendant had gross revenues of at

 least $500,000.00 annually and employed employees engaged in commerce or in the

 production of goods for commerce. For example, employees employed by Defendant used,

 ordered, maintained and repaired tools and equipment, including cooking machinery and

 appliances, equipment and building materials that were moved in or produced for commerce.

 In addition, employees employed by Defendant received, handled, and otherwise sold goods

 that were moved in interstate commerce, to customers both from Florida and outside of

 Florida.

 13.    Plaintiffs’ duties as employees of Defendant consisted of travelling to each Taco Bell

 location and performing whatever maintenance and/or repair work Defendant determined

 was needed.

 14.    Plaintiffs were involved in interstate commerce.

 15.    Plaintiffs have satisfied all conditions precedent, or they have been waived.

 16.    Plaintiffs have hired the undersigned attorneys and have agreed to pay them a fee.

 17.    Plaintiffs requests a jury trial for all issues so triable.

 18.    This claim challenges Defendants’ willful and intentional misclassification of

 Plaintiffs as exempt from the FLSA’s overtime requirements.

 19.    At all material times, Plaintiffs were “employees” of Defendants.

 20.    At all material times, Defendants “employed” Plaintiffs.

 21.    The work performed by Plaintiffs was integral to Defendant’s business.

 22.    Defendant paid Plaintiffs a fixed weekly salary irrespective of the hours worked or

 nature of the work performed by Plaintiffs.

 23.    Defendant maintained control over all aspects of Plaintiffs’ activities. Specifically,




                                                  3
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 4 of 10 PageID 4




 Defendant supervised Plaintiffs and exerted control over their day-to-day activities and set

 all conditions of Plaintiffs’ employment.

 24.    Defendant routinely required Plaintiffs to work in excess of forty (40) hours per

 workweek.

 25.    Defendant willfully and intentionally refused to pay Plaintiffs for hours worked over

 forty (40) during many workweeks.

 26.    Defendant supplied Plaintiffs with the tools, equipment and supplies required to

 fulfill their job duties. Conversely, Plaintiffs did not make significant investments in the

 tools, equipment and supplies required to fulfill their job duties.

 27.    Upon information and belief, the records, to the extent they exist, concerning the

 number of hours and amounts paid to Plaintiffs are in the possession, custody and control of

 Defendant. If these records become unavailable, Plaintiffs may establish the hours they

 worked solely by their testimony, and the burden of overcoming such testimony shifts to the

 employer. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946).

 28.    Although the FLSA provides for certain exemptions to the mandates of paying

 overtime compensation, “exemptions under the FLSA are to be construed narrowly against

 the employer who asserts them,” and “an employer who claims an exemption from the FLSA

 has the burden of showing that the exemption applies.” Hogan v. Allstate Ins. Co., 361 F.3d

 621, 625 (11th Cir. 2004).

 29.    No exemption to the FLSA’s overtime mandates apply in this case.

 30.    Defendant is a sophisticated employer with access to the information and resources

 necessary for compliance with the FLSA and other applicable laws.

 31.    Upon information and belief, Defendant did not rely on professional legal advice or




                                                4
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 5 of 10 PageID 5




 any Department of Labor opinions when it unlawfully misclassified its employees as exempt

 from the FLSA’s overtime requirements.


               ALLEGATIONS SPECIFIC TO PLAINTIFF FINEHOUT

 32.    Mr. Finehout was employed by Defendant from August 2019 to June 16, 2020. Mr.

 Finehout was regularly directed to work in excess of forty (40) hours per week.

 33.    Mr. Finehout was non-exempt from the FLSA’s overtime requirements.

 34.    Despite regularly working over forty (40) hours per week, Mr. Finehout was paid a

 set salary each week, regardless of the number of hours he actually worked.


               ALLEGATIONS SPECIFIC TO PLAINTIFF KIRKLAND

 35.    Mr. Kirkland was employed by Defendant from January 2018 to June 16, 2020. Mr.

 Kirkland was regularly directed to work in excess of forty (40) hours per week.

 36.    Mr. Kirkland was non-exempt from the FLSA’s overtime requirements.

 37.    Despite regularly working over forty (40) hours per week, Mr. Kirkland was only

 paid for forty (40) hours of work each workweek.


   COUNT I: MISCLASSIFICATION OF PLAINTIFF FINEHOUT AS EXEMPT
                  FROM FLSA REQUIRED OVERTIME

 38.    Plaintiff Finehout reincorporates and readopts all allegations contained within

 Paragraphs 1-37 above.

 39.    Plaintiff Finehout was an employee of Defendant pursuant to the FLSA.

 40.    Plaintiff Finehout performed non-exempt job duties.

 41.    Defendant was aware Plaintiff Finehout was performing non-exempt job duties.

 42.    Plaintiff Finehout was entitled to be paid time and one-half his regular rate of pay for




                                               5
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 6 of 10 PageID 6




 each hour worked in excess of forty (40) per workweek.

 43.     During his employment with Defendant, Plaintiff Finehout regularly worked

 overtime hours but was not paid time and one-half compensation for the same.

 44.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

 Plaintiff Finehout time and one-half his regular rate of pay for each hour worked in excess

 of forty (40) per workweek in one or more workweeks, Plaintiff Finehout has suffered

 damages and is incurring reasonable attorneys’ fees and costs.

 45.     Defendant was aware that Plaintiff Finehout performed non-exempt job duties but

 still refused to pay Plaintiff Finehout overtime for hours worked over forty (40).

 46.     Defendant did not maintain and keep accurate time records as required by the FLSA

 for Plaintiff Finehout.

 47.     Defendant failed to post required FLSA informational listings as required by the

 FLSA.

 48.     Defendant’s conduct was in reckless disregard of the overtime requirements of the

 FLSA.

 49.     Defendant willfully violated the FLSA.

 50.     Plaintiff Finehout is entitled to liquidated damages.

         WHEREFORE, Plaintiff Finehout demands judgment against Defendant for

 payment of all overtime hours at one and one-half the regular rate of pay for the hours

 worked by him for which Defendant did not properly compensate him, liquidated damages,

 reasonable attorneys’ fees and costs incurred in this action, and all further relief that this

 Court deems to be just and appropriate.




                                               6
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 7 of 10 PageID 7




   COUNT II: MISCLASSIFICATION OF PLAINTIFF KIRKLAND AS EXEMPT
                  FROM FLSA REQUIRED OVERTIME

 51.     Plaintiff Kirkland reincorporates and readopts all allegations contained within

 Paragraphs 1-37 above.

 52.     Plaintiff Kirkland was an employee of Defendant pursuant to the FLSA.

 53.     Plaintiff Kirkland performed non-exempt job duties.

 54.     Defendant was aware Plaintiff Kirkland was performing non-exempt job duties.

 55.     Plaintiff Kirkland was entitled to be paid time and one-half his regular rate of pay for

 each hour worked in excess of forty (40) per workweek.

 56.     During his employment with Defendant, Plaintiff Kirkland regularly worked

 overtime hours but was not paid time and one-half compensation for the same.

 57.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to pay

 Plaintiff Kirkland time and one-half his regular rate of pay for each hour worked in excess

 of forty (40) per workweek in one or more workweeks, Plaintiff Kirkland has suffered

 damages and is incurring reasonable attorneys’ fees and costs.

 58.     Defendant was aware that Plaintiff Kirkland performed non-exempt job duties but

 still refused to pay Plaintiff Kirkland overtime for hours worked over forty (40).

 59.     Defendant did not maintain and keep accurate time records as required by the FLSA

 for Plaintiff Kirkland.

 60.     Defendant failed to post required FLSA informational listings as required by the

 FLSA.

 61.     Defendant’s conduct was in reckless disregard of the overtime requirements of the

 FLSA.

 62.     Defendant willfully violated the FLSA.



                                                7
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 8 of 10 PageID 8




 63.     Plaintiff Finehout is entitled to liquidated damages.

         WHEREFORE, Plaintiff Kirkland demands judgment against Defendant for

 payment of all overtime hours at one and one-half the regular rate of pay for the hours

 worked by him for which Defendant did not properly compensate him, liquidated damages,

 reasonable attorneys’ fees and costs incurred in this action, and all further relief that this

 Court deems to be just and appropriate.


       COUNT III: UNPAID WAGES UNDER FLORIDA COMMON LAW AS TO
                          PLAINTIFF FINEHOUT

 64.     Plaintiff Finehout realleges and readopts the allegations set forth in Paragraphs 1-37

 above, as if fully set forth herein.

 65.     Plaintiff Finehout worked for Defendant during the statutory period.

 66.     Defendant agreed to pay Plaintiff Finehout for his services.

 67.     Defendant failed to compensate Plaintiff Finehout for all wages owed for the work

 performed.

         WHEREFORE, Plaintiff Finehout demands judgment against Defendant for an

 amount equal to Plaintiff’s unpaid back wages, all costs and attorney’s fees incurred in

 prosecuting these claims in accordance with Fla. Stat. §448.08 and for such further relief as

 this Court deems just.


       COUNT IV: UNPAID WAGES UNDER FLORIDA COMMON LAW AS TO
                         PLAINTIFF KIRKLAND

 68.     Plaintiff Kirkland realleges and readopts the allegations set forth in Paragraphs 1-37

 above, as if fully set forth herein.

 69.     Plaintiff Kirkland worked for Defendant during the statutory period.




                                               8
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 9 of 10 PageID 9




 70.     Defendant agreed to pay Plaintiff Kirkland for his services.

 71.     Defendant failed to compensate Plaintiff Kirkland for all wages owed for the work

 performed.

         WHEREFORE, Plaintiff Kirkland demands judgment against Defendant for an

 amount equal to Plaintiff’s unpaid back wages, all costs and attorney’s fees incurred in

 prosecuting these claims in accordance with Fla. Stat. §448.08 and for such further relief as

 this Court deems just.

                                    PRAYER FOR RELIEF

         Based on the foregoing, Plaintiffs pray that the Court enter judgment against

 Defendant, and order Defendant pay to Plaintiffs the above referenced economic damages,

 liquidated damages, compensatory damages, reasonably attorneys’ fees and costs incurred

 in this action, and all further relief that this Court deems just and appropriate.

                                DEMAND FOR JURY TRIAL

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a

 trial by jury on all questions of fact raised by this Complaint and on all other issues so triable.

         DATED this 16th day of July, 2020, and respectfully submitted by:

                                                 /s/ Nicholas J. Castellano, II
                                                 Nicholas J. Castellano, II, Esq.
                                                 Florida Bar Number: 0118601
                                                 E-Mail: nick@buckmanandbuckman.com

                                                 /s/ Y. Drake Buckman, II
                                                 Y. Drake Buckman, II, Esq.
                                                 Florida Bar Number: 0137634
                                                 E-Mail: attorney@buckmanandbuckman.com

                                                 BUCKMAN & BUCKMAN, P.A.
                                                 2023 Constitution Blvd.
                                                 Sarasota, FL 34231
                                                 Telephone:    (941) 923-7700



                                                 9
Case 8:20-cv-01634-TPB-CPT Document 1 Filed 07/16/20 Page 10 of 10 PageID 10




                                     Fax:          (941) 923-7736

                                     Attorneys for Plaintiffs, Justin Finehout and
                                     Kevyn Kirkland




                                     10
